Chambers, J.
(dissenting) — I disagree with my learned colleagues. When the Legislature said “[w]henever a defendant shall be acquitted or convicted upon an indictment or information charging a crime consisting of different degrees, he cannot be proceeded against or tried for the same crime in another degree, nor for an attempt to commit such crime, or any degree thereof,” RCW 10.43.050, it meant what it said.
Jatinder Singh Ahluwalia was acquitted of first degree murder on October 10, 1997, but the jury was unable to agree upon a verdict of second degree murder. Seventy days later the State commenced a new trial against Ahluwalia for second degree murder. This violates the plain language of both RCW 10.43.020 and RCW 10.43.050.
RCW 10.43.02090 and RCW 10.43.05091 must be read together. Each section provides its own protection against *543double jeopardy. Each section prohibits the State from proceeding against a defendant convicted or acquitted of a crime in another proceeding alleging a lower or different degree of the same crime. The difference between first degree murder and second degree murder is the element of premeditation. First degree murder requires a killing intentionally and with premeditation. Second degree murder requires a killing intentionally, but not necessarily with premeditation. First degree and second degree murder are the same offense, but in different degrees. A conviction or acquittal on first degree murder bars retrial on a theory of second degree murder by the plain language of RCW 10.43.020 and RCW 10.43.050.
RCW 10.43.020 prohibits the State from filing a new indictment or information for a lower degree of the same offense. The first sentence of RCW 10.43.050 provides that a dismissal or directed verdict based upon the grounds of a defective indictment or information shall not be a bar against another prosecution for the same offense. The second sentence of RCW 10.43.050 provides that when a defendant has been either acquitted or convicted upon an indictment or information, he cannot be proceeded against or tried for the same crime in another degree, nor for an attempt to commit such crime or any degree thereof. Thus, RCW 10.43.050 addresses three separate circumstances: whether or not a new indictment or information may be filed, whether or not a dismissal based upon a defective indictment or information is a bar, and whether or not a defendant can be proceeded against or tried for the same crime in another degree.
We are bound by the plain language of RCW 10.43.050. When a statute is unambiguous and not susceptible of more than one interpretation, courts cannot construe the statute in such a way as to contravene its plain meaning. Food Servs. of Am. v. Royal Heights, Inc., 123 Wn.2d 779, 784-85, 871 P.2d 590 (1994). A statute that is clear on its face is not subject to judicial interpretation. In re Marriage of Kovacs, 121 Wn.2d 795, 804, 854 P.2d 629 (1993). The plain lan*544guage of RCW 10.43.050 should have prevented the State from retrying Ahluwalia for second degree murder after his acquittal for first degree murder.
The fact that the double jeopardy clause is not offended by retrying Ahluwalia on second degree murder charges is not the issue here. The Legislature may provide greater protections to its citizens than the minimum protections afforded by the state and federal constitutions. State v. Clark, 139 Wn.2d 152, 157, 985 P.2d 377 (1999). As such, the fact that a constitutional double jeopardy analysis alone would not have operated to bar the State from retrying Ahluwalia for second degree murder does not mean that RCW 10.43.050 cannot. The Legislature is, of course, free to revise these statutes if it intends a different result.
This conclusion is supported by State v. Padilla, 84 Wn. App. 523, 928 P.2d 1141 (1997). In Padilla, the defendant was charged with assault in the first degree and alternatively with assault in the second degree with a deadly weapon enhancement. Padilla, 84 Wn. App. at 525. Over the State’s objection, the trial court allowed Padilla to plead guilty to the second degree assault charge. He then moved to dismiss the first degree assault charge, claiming it was barred by RCW 10.43.050. The State opposed dismissal on the grounds the weapons enhancement somehow transformed the assault charge into something different. The trial court dismissed the State’s argument, noted that a plea of guilty was the equivalent of a conviction, and granted the motion. The Court of Appeals affirmed.
The majority concludes that RCW 10.43.050 did not bar Ahluwalia’s retrial for second degree murder because he was neither convicted nor acquitted of the charge of murder in the second degree in the first trial. However, the bar against retrial was not raised because of the hung jury on the second degree murder charge, but instead by the acquittal on the first degree murder charge—the same crime in another degree as second degree murder.
The majority advances three arguments to support its conclusion that there is no bar to retry a defendant on one *545degree of an offense after a jury has been unable to reach a verdict on that offense even though the jury has acquitted the defendant on another degree of the same offense. None of the three arguments withstands scrutiny.
First, the majority argues the constitutional protection against double jeopardy is not violated when a defendant is retried subsequent to a hung jury for second degree murder, after being acquitted on first degree murder. This argument ignores the well-established fact that the Legislature may provide greater protection to its citizens than the federal or state constitutions.
Second, the majority, relying upon RCW 10.43.020, argues that once an information is filed against a defendant, the State is entitled to a final adjudication on the information. That provision of the act prohibits the filing of a new indictment or information after the defendant has been convicted or acquitted. If the Legislature intended that the State could retry a defendant as often as necessary to reach a final adjudication without filing a new indictment or information, then the second sentence of RCW 10.43.050 is unnecessary, meaningless and superfluous. Statutes must be interpreted in such a way as to render no part meaningless or superfluous. Stone v. Chelan County Sheriff’s Dep’t, 110 Wn.2d 806, 810, 756 P.2d 736 (1988); Tommy P. v. Bd. of County Comm’rs, 97 Wn.2d 385, 391, 645 P.2d 697 (1982).
Third, the majority relies upon misplaced dicta in a single case. The majority relies upon State v. Russell, 33 Wn. App. 579, 657 P.2d 338 (1983), aff’d in part, rev’d in part, 101 Wn.2d 349, 678 P.2d 332 (1984), to support its conclusion that retrial of a defendant for second degree murder is not barred. Russell does not support the majority’s conclusion. While factually similar, the only argument addressed by the Supreme Court in Russell was whether or not the defendant was put at jeopardy by the hung jury on the second degree murder charge and whether or not the hung jury prevented retrial of the same offense. The Supreme Court in Russell neither discussed RCW 10.43.050 nor discussed the issue of whether the defendant’s acquittal of first degree *546murder would act as a bar to a subsequent trial of second degree murder. The majority’s reliance on the dicta in Russell is further undermined because Russell relied so heavily upon State v. Barton, 5 Wn.2d 234, 105 P.2d 63 (1940). Barton simply held that where a person was acquitted of first degree murder, that acquittal was not a bar to a subsequent filing of an information against the defendant for the offense of robbery arising out of the same circumstances. Thus Barton did not involve the same crime in different degree. I believe that the plain language of the statute requires dismissal, and therefore I respectfully dissent.92
Alexander, C.J., and Sanders, J., concur with Chambers, J.
Reconsideration denied July 13, 2001.

 “10.43.020 Offense embraces lower degree and included offenses. When the defendant has been convicted or acquitted upon an indictment or information of an offense consisting of different degrees, the conviction or acquittal shall be a bar to another indictment or information for the offense charged in the former, or for any lower degree of that offense, or for an offense necessarily included therein.”


 “10.43.050 Acquittal, when a bar. No order of dismissal or directed verdict of not guilty on the ground of a variance between the indictment or information and the proof, or on the ground of any defect in such indictment or information, shall bar another prosecution for the same offense. Whenever a defendant shall be acquitted or convicted upon an indictment or information charging a crime consisting of different degrees, he cannot be proceeded against or tried for the same crime in another degree, nor for an attempt to commit such crime, or any degree thereof.”


 The majority opinion also overlooks the rule of lenity, which obligates courts to read statutory ambiguities, absent legislative intent to the contrary, in favor of a criminal defendant. In re Post Sentencing Review of Charles, 135 Wn.2d 239, 249-50, 955 P.2d 798 (1998). Read as the majority reads them, the two statutes at issue are ambiguous; the statutes either mean an acquittal bars retrial or they do not. Insofar as doubt exists, doubt must be resolved in favor of the lenity. Whalen v. United States, 445 U.S. 684, 694, 100 S. Ct. 1432, 63 L. Ed. 2d 715 (1980).